Title: To James Madison from James Monroe, 6 August 1800
From: Monroe, James
To: Madison, James


Dear Sir
Alb: Augt. 6. 1800.
My family were arrived before me. Thomas reached yr. house yesterday without my horse, and the old gentleman was so kind as lend his to assist in bringing Mrs. M. home. Our child has a fever, did not sleep last night nor on the road. I fear he will not rest to night. We shall have the Dr. with him tomorrow, & his gums lancd as we hope that is the only cause of his present indisposition. My horse it is thought will be lost as he was blind, wod. not eat & cod. not travel. In this state of things I can not say when we shall be with you but can assure it will not be delayed a moment longer than inevitable necessity compels. I shall go to Richmond the day after tomorrow, after my return you shall hear from me. I beg you to make Mrs. M.’s & my affectionate regards to Mrs. Madison & sisters & my acknowledgment to yr. father for the use of his horses. Sincerely I am yr. friend & servt.
Jas. Monroe
I have no wafer.
